DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: the Amendment filed November 30, 2021.

Claims 1-7 and 11-23 are pending in the application.  Claim 1 is an independent claim.

Response to Arguments
Applicant's amendments and arguments filed November 30, 2021 have been fully considered but they are not persuasive.  Applicant argues that, “in Lee’s disclosure [Figure 12], the first conductive semiconductor layer 141 is separated from the coupling layer 130 by the intermediate layer 170” (paragraph bridging pages 8 and 9 of Applicant’s November 30, 2021 Amendment).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 3, claim 3 recites the limitation “thin film comprises a thickness less than 3 µm.” The term “comprises” is open ended and does not exclude additional, unrecited elements.  Thus, the terminology “comprises a thickness less than 3 µm” appears to define a thickness that includes, at a minimum, a thickness less than 3 µm and thus appear to require any thickness as any thickness will include some thickness less than 3 µm.  In the interest of compact prosecution, the limitation has been interpreted as the “thin film has a thickness less than 3 µm.”  However, clarification and/or correction are required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 11-12, and 14-22 are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. Published Patent Application No. 20210036187 A1 to Lee et al. (referred to hereafter as “Lee”).

Regarding claim 1, Lee teaches a light emitting diode {Figure 12, for example}, comprising: an active layer {142}; a first type semiconductor layer {143} and a second type semiconductor layer {141} disposed at opposite sides of the active layer; a coupling layer {the combination of 130 and 170} disposed on the second type semiconductor layer, wherein the coupling layer {the combination of 130 and 170} is in direct contact with the second type semiconductor layer; and a sacrificial thin film {120} disposed on the coupling layer, wherein the coupling layer {the combination of 130 and 170} is disposed between the sacrificial thin film {120} and the second type semiconductor layer {141}, and the sacrificial thin film {120} has a thickness {thickness can be “20 nm” (paragraph [0198])} less than a total thickness of the first type semiconductor layer, the active layer, the second type semiconductor layer and the coupling layer {thickness of 130 can be “30 nm to 1 µm” (paragraph [0201]) and thus can be more than the 20 nm thickness of the sacrificial thin film 120}. Regarding claim 3 (that depends from claim 1), Lee teaches the sacrificial thin film comprises a thickness less than 3 µm {thickness can be “20 nm” (paragraph [0198])}. Regarding claim 5 (that depends from claim 1), Lee teaches a first contact {152} and a second contact {151}, wherein the first contact {152} is electrically connected to the first type semiconductor layer {143} and the second contact {151} is electrically connected to the second type semiconductor layer {141}. Regarding claim 7 (that depends from claim 1), Lee teaches each of the first type semiconductor layer {143} and the second type semiconductor layer {141} comprises a group III-V semiconductor {“conductive semiconductor layer 143a may be made of a group III-V…compound semiconductor” (paragraph [0219]); “conductive semiconductor layer 141 may be made of a group III-V…compound semiconductor” (paragraph [0205])}.

Regarding claim 11 (that depends from claim 1), the Lee active layer {142} could emit a light and the light penetrates through the sacrificial thin film {120} to the outside of the light emitting diode.

Regarding claim 12 (that depends from claim 5), Lee Figure 13 shows a substrate {430} and a connector {CE and AE} on the substrate, wherein the first contact {152} and the second contact {151} connect the substrate {430} by the connector {CE and AE}.

Regarding claim 14 (that depends from claim 7), Lee teaches the III-V semiconductor comprises AlInGaP {paragraph [0206]}.

Regarding claim 15 (that depends from claim 5), Lee teaches the first contact {152} has a first surface {top side of 152} away the sacrificial thin film {120} and the first type semiconductor layer {143} has a second surface {bottom surface of 143} away the sacrificial thin film {120}, and wherein the second surface is closer to the sacrificial thin film {120} than the first surface.

Regarding claim 16 (that depends from claim 5), Lee teaches the second contact {151} is devoid of overlapping the active layer {142} in a vertical direction.

Regarding claim 17 (that depends from claim 5), Lee teaches an insulating layer {the  insulating layer running between 151 and 152 over the Lee device} between the first type semiconductor layer {143} and the second contact {151}.

Regarding claim 18 (that depends from claim 17), Lee teaches the second type semiconductor layer {141} comprises a first sidewall {upper right side portion of 141} and a second sidewall {left side portion of 141}, the first sidewall is closer to the second contact {151} than the second sidewall in a horizontal direction, the insulating layer {the  insulating layer running between 151 and 152 over the Lee device} covers the first 

Regarding claim 19 (that depends from claim 17), Lee teaches the sacrificial thin film {120} comprises a third sidewall {left sidewall of 120} not covered by the insulating layer {the  insulating layer running between 151 and 152 over the Lee device}.

Regarding claim 20 (that depends from claim 19), Lee teaches the second type semiconductor layer {141} comprises a first sidewall {upper right side portion of 141} and a second sidewall {left side portion of 141}, the first sidewall is closer to the second contact {151} than the second sidewall in a horizontal direction, the insulating layer {the  insulating layer running between 151 and 152 over the Lee device} covers the first sidewall without covering the second sidewall.

Regarding claim 21 (that depends from claim 17), Lee teaches the coupling layer {the combination of 130 and 170} comprises a fourth sidewall {left sidewall of the combination of 130 and 170} not covered by the insulating layer {the  insulating layer running between 151 and 152 over the Lee device}.

Regarding claim 22 (that depends from claim 21), Lee teaches the second type semiconductor layer {141} comprises a first sidewall {upper right side portion of 141} and a second sidewall {left side portion of 141}, the first sidewall is closer to the second contact {151} than the second sidewall in a horizontal direction, the insulating layer {the  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4, 6, 13, and 23 are rejected under 35 U.S.C. 103 as unpatentable over Lee.



Regarding claim 4 (that depends from claim 1), Lee teaches the sacrificial thin film {120} can be a nitride(paragraph [0196]) and also mentions several gallium based materials that could be used.  It thus would have been obvious to use a gallium based nitride for the Lee thin film 120 and thus for such film to comprise gallium nitride (GaN), aluminum gallium nitride (AlGaN), indium gallium nitride (InGaN), aluminum indium gallium nitride (AlInGaN), or aluminum nitride (AlN).  Regarding claim 6 (that depends from claim 4), Lee teaches the coupling layer {the combination of 130 and 170} comprises an oxide, a nitride, a polymer, or a combination thereof {“layer 130 may contain a material such as SiO2, SiNx, TiO2, polyimide, and a resin” (paragraph [0200])}.

Regarding claim 13 (that depends from claim 1), Lee teaches that the “active layer 142 is a layer in which electrons (or holes) injected through first conductive semiconductor layer 141 are combined with holes (or electrons) injected through the second conductive semiconductor layer 143” (paragraph [0211]).  It thus would have been obvious to one of ordinary skill in the art for the layers 141 and 143 to be p or n type so that the device would have such functionality, and thus obvious that the second type semiconductor layer {141} is p-type and the first type semiconductor layer {143} is n-type {paragraph [0211]}.

Regarding claim 23 (that depends from claim 17), Lee teaches the first contact {152} has a first surface away the sacrificial thin film {120}.  Although Lee does not explicitly 

Claim 2 is rejected under 35 U.S.C. 103 as unpatentable over Lee in view of U.S. Published Patent Application No. 20160141474 A1 to Huang et al. (referred to hereafter as “Huang”).

Regarding claim 2 (that depends from claim 1), Lee does not appear to explicitly state that the second type semiconductor layer {141} comprises a roughened top surface, and the roughened top surface is in direct contact with the coupling layer {the combination of 130 and 170}.  Huang Figure 3B shows that it was known to provide a second semiconductor layer {Huang 160} that comprises a roughened top surface in contact with a coupling layer {Huang 190C1} to “improve the light emitting uniformity of the whole light emitting device” (Huang paragraph [0057]).  It would have been obvious to combine the Huang roughened top surface with the Lee device in order to improve the light emitting uniformity of the whole Lee light emitting device.

Conclusion
The cited reference WO2018151553A1 to Lee et al. shows in Figure 21 a sacrificial layer 220 and a coupling layer 230 disposed on the sacrificial layer 220 and a 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826